

116 HR 3695 IH: Verify Eligibility Coverage Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3695IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Flores (for himself, Mr. Guthrie, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend titles XI and XIX of the Social Security Act to promote program integrity with respect to
			 the enrollment of certain immigrants in State plans under Medicaid, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Verify Eligibility Coverage Act. 2.Promoting program integrity in enrolling certain immigrants under Medicaid (a)In generalSection 1137(f) of the Social Security Act (42 U.S.C. 1320b–7(f)) is amended—
 (1)by striking Subsections (a)(1) and (d) and inserting (1) Subsections (a)(1) and (d); and (2)by adding at the end the following new paragraph:
					
						(2)
 (A)Subparagraphs (A) and (B)(ii) of subsection (d)(4) shall not apply in the case of an initial determination made on or after the date that is 6 months after the date of the enactment of this paragraph with respect to the eligibility of an alien described in subparagraph (B) for benefits under the program listed in subsection (b)(2).
 (B)An alien described in this subparagraph is an individual declaring to be a citizen or national of the United States with respect to whom a State, in accordance with section 1902(a)(46)(B), requires—
 (i)pursuant to section 1902(ee), the submission of a social security number; or (ii)pursuant to section 1903(x), the presentation of satisfactory documentary evidence of citizenship or nationality..
 (b)No payments for medical assistance provided before presentation of evidenceSection 1903(i)(22) of the Social Security Act (42 U.S.C. 1396b(i)(22)) is amended— (1)by striking with respect to amounts expended and inserting (A) with respect to amounts expended;
 (2)by inserting and at the end; and (3)by adding at the end the following new subparagraph:
					
 (B)in the case of a State that elects to provide a reasonable period to present satisfactory documentary evidence of such citizenship or nationality pursuant to paragraph (2)(C) of section 1902(ee) or paragraph (4) of subsection (x) of this section, for amounts expended for medical assistance for such an individual (other than an individual described in paragraph (2) of such subsection (x)) during such period;.
 (c)Conforming amendmentsSection 1137(d)(4) of the Social Security Act (42 U.S.C. 1320b–7(d)(4)) is amended— (1)in subparagraph (A), in the matter preceding clause (i), by inserting subject to subsection (f)(2), before the State; and
 (2)in subparagraph (B)(ii), by inserting subject to subsection (f)(2), before pending such verification. 3.Medicaid Improvement FundSection 1941 of the Social Security Act (42 U.S.C. 1396w–1(b)) is amended to read as follows:
			
				1941.Medicaid Improvement Fund
 (a)In generalThe Secretary shall establish, and administer, under this title a Medicaid Improvement Fund (in this section referred to as the Fund) which shall be available to the Secretary for the following purposes:
 (1)To improve the management of the Medicaid program by the Centers for Medicare & Medicaid Services, including oversight of contracts and contractors and evaluation of demonstration projects.
 (2)To improve access to care for the most vulnerable individuals eligible to receive medical assistance under the State plan under this title (or a waiver of such plan), including by carrying out section 4 of the Verify Eligibility Coverage Act (relating to reducing waiting lists for medical assistance for home and community-based services under a State plan waiver under subsection (c), (d), or (i) of section 1915 or section 1115). 
 (b)Supplement, not supplantPayments made for activities under this section shall be in addition to payments that would otherwise be made for activities described in subsection (a).
					(c)Funding
						(1)In general
 (A)Management improvementsThere shall be available to the Fund, for the purposes described in subsection (a)(1), for expenditures from the Fund for fiscal year 2021 and thereafter, $5,000,000.
 (B)Increasing accessThere shall be available to the Fund, for the purposes described in subsection (a)(2), for expenditures from the Fund for fiscal year 2020 and thereafter, $1,095,000,000.
 (2)Funding limitationAmounts in the Fund shall be available in advance of appropriations but only if the total amount obligated from the Fund does not exceed the amount available to the Fund under subparagraphs (A) and (B) of paragraph (1). The Secretary may obligate funds from the Fund only if the Secretary determines (and the Chief Actuary of the Centers for Medicare & Medicaid Services and the appropriate budget officer certify) that there are available in the Fund sufficient amounts to cover all such obligations incurred consistent with the previous sentence..
		4.Providing care for the most vulnerable patients on waiting lists
 (a)In generalSubject to subsection (d), the Secretary of Health and Human Services shall provide, for each of fiscal years 2020 through 2028, payment to eligible States selected under subsection (c) to provide for medical assistance for home and community-based services under a State plan waiver under subsection (c), (d), or (i) of section 1915 of the Social Security Act (42 U.S.C. 1396n) or section 1115 of the Social Security Act (42 U.S.C. 1315) to individuals who are eligible but, as of January 1, 2019, are on a waiting list for such services through such waiver.
 (b)State eligibilityA State is eligible for a payment under this section if the State submits an application to the Secretary at such time, in such form and manner, and containing such information, provisions, and assurances, as specified by the Secretary.
 (c)SelectionSubject to subsection (d), the Secretary shall, for each of fiscal years 2020 through 2028, select, on a competitive basis, from among eligible States, the States that will receive payment under this section. In making such selections, the Secretary shall give priority to—
 (1)States with the highest number of individuals on a waiting list described in subsection (a); (2)States with the highest average or highest median periods individuals have been on such a list; and
 (3)States with individuals on such a list who have the lowest income levels, as compared to the income of individuals on such a list of other eligible States.
				(d)Funding
 (1)Funds allocated to StatesOf the funds available for purposes of carrying out this section under section 1941(c) of the Social Security Act (42 U.S.C. 1396w–1(c)), the Secretary shall allocate such funds to States selected under subsection (c) on the basis of criteria, including a State’s application submitted under subsection (b), the availability of funds under such section 1941(c), and criteria specified under subsection (c), as determined by the Secretary.
 (2)Payments to StatesFor each calendar quarter beginning on or after October 1, 2019, the Secretary shall pay to each State selected under subsection (c), from the allocation made to the State under paragraph (1), an amount equal to 90 percent of the Federal medical assistance percentage of the amount expended during such quarter for the medical assistance described in subsection (a).
 (e)DefinitionsIn this section: (1)Federal medical assistance percentageThe term Federal medical assistance percentage has the meaning given such term in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)).
 (2)Medical assistanceThe term medical assistance has the meaning given such term in section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)).
 (3)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				